DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4,10 and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-22-21.
Applicant’s election without traverse of claims 11-20 and 24-26 in the reply filed on 12-22-21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “supplying a main surface of a substrate with one cleaning solution out of an alkaline or acid first cleaning solution”. It is unclear if the “one cleaning solution” is also being identified as the “first cleaning solution”, if the “one cleaning 

Claims 14-15 and 24-25 recite “the other cleaning solution” however, “a other cleaning solution” is not recited prior to limiting “the other cleaning solution”. A first cleaning solution, one cleaning solution and a second cleaning solution is previously identified. It is unclear if the other cleaning solution is the same or different from any of the previously identified cleaning solutions.

Claims 12-20 and 24-26 alternate between referring to “said first cleaning solution” and “said one cleaning solution”. However, these claims depend from claim 11 which is indefinite as discussed above with regard to the clarity of said first cleaning solution and said one cleaning solution. Therefore, it is unclear which cleaning solution 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takushima US 2006/0151008 (US’008).

Regarding claim 11, US’008 teaches mechanism capable of removing a minute particle adhered to a fine pattern or the like without giving damages to the pattern or the like (abstract). US’008 further teaches a cleaning process that includes dispensing a high viscosity cleaning solution with a low viscosity cleaning solution onto a substrate including the front surface of a photomask. The viscosity can be controlled by addition of a polyoxyethylene (thickener) (para. 97-99). The method can include injecting the supplying said main surface with the other cleaning solution in a state where said one cleaning solution is present on said main surface) (para. 144). The value of pH in the case of the object having the glass surface is more preferably 9 or higher (alkaline) (para. 62-64). Therefore, US’008 teaches a substrate processing method, comprising: a) supplying a main surface of a substrate with one cleaning solution out of an alkaline or acid first cleaning solution and a second cleaning solution containing a thickener and having a viscosity higher than that of said first cleaning solution; and b) supplying said main surface with the other cleaning solution in a state where said one cleaning solution is present on said main surface.

Regarding claim 12, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches that the substrate is rinsed after the high viscosity and low viscosity solutions are dispensed on the surface of the photo mask (para. 99). Therefore, US’008 further teaches supplying said main surface with a rinse liquid after supplying said main surface with said first cleaning solution and said second cleaning solution.

Regarding claim 13, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches the force generated by liquid itself includes viscosity resistance generated in association with a movement of the liquid. Therefore, as the mechanism to add the desired force, that is, the mechanism to move wherein said substrate held in a horizontal position is rotated around an axis perpendicular to said main surface). US’008 further teaches that the high viscosity and low viscosity liquids don’t mix until they are dispensed onto the substrate (para. 144) and that when the low viscosity solution makes contact with the high viscosity solution, the low viscosity liquid applied pressure to the high viscosity liquid to move the high viscosity liquid  (para. 55 and 73). The pressure would for an interface between the two solutions where the mixing occurs. Therefore, US’008 further teaches (an interface between said first cleaning solution and said second cleaning solution, which is formed on said main surface, moves along said main surface in said operation b)). Therefore, US’008 further teaches wherein said substrate held in a horizontal position is rotated around an axis perpendicular to said main surface as a center and with the rotation of said substrate, an interface between said first cleaning solution and said second cleaning solution, which is formed on said main surface, moves along said main surface in said operation b).

Regarding claim 14 and 24, US’008 teaches the method of processing a substrate according to claim 13. US’008 further teaches that the two solution are dispensed into the substrate together and form a mixing interface on the substrate, as discussed above with regard to claims 11 and 13. Therefore, a liquid film of each solution would be formed on the surface of the substrate, which reads on wherein in a state where a liquid film of said one cleaning solution is formed on said main surface, said other cleaning solution is supplied onto said main surface in said operation b), with regard to claim 14 and wherein in a state where a liquid film of said one cleaning solution is formed on said main surface, said one cleaning solution and said other cleaning solution are supplied onto said main surface at the same time in said operation b), with regard to claim 24.

Regarding claim 15, US’008 teaches the method of processing a substrate according to claim 14. US’008 further teaches that the two solution are dispensed into the substrate together and form a mixing interface on the substrate, as discussed above with regard to claims 11 and 13. Therefore, a liquid film of each solution would be formed on the surface of the substrate, which reads on said substrate processing method further comprising: supplying said main surface with said one cleaning solution in a state where the liquid film of said other cleaning solution is formed on said main surface. Further the mixing of the two solutions forms a dilute solution of the other solution (liquid film of said other cleaning solution is formed). Therefore, US’008 further teaches wherein by supplying said main surface with said other cleaning solution, said one cleaning solution is removed from said main surface and a liquid film of said other cleaning solution is formed thereon in said operation b).

Regarding claim 16, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches the photomask 3 to be cleaned using a dripping nozzle (droplet) (para. 91). Therefore, US’008 further teaches wherein said first cleaning solution or said second cleaning solution is ejected as droplets from a two-fluid nozzle.

Regarding claim 17, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches that both the high viscosity and the low viscosity liquid include water (para.94 and 98). Therefore, US’008 further teaches wherein said first cleaning solution and said second cleaning solution are the same type of cleaning solution.

Regarding claim 18, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches that the low viscosity liquid can be pure water (para. 98). Therefore, US’008 further teaches wherein said first cleaning solution contains no thickener.

Regarding claims 19-20, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches The aforementioned high viscosity liquid 2 is prepared by adding purified water or pure water to polyoxyethylene alkyl ether (R--O(CH2CH2O)nH) (water-soluble polymer), i.e. a nonionic surfactant to obtain a viscosity of 250 mPa˖s (para. 94). The viscosity of the liquid is preferably 700 mPa˖s at maximum (para. 61). The viscosity of pure water is 1mPa˖s. Therefore, US’008 further teaches wherein said second cleaning solution contains water, and said thickener in said second cleaning solution is a water-soluble polymer, with regard to claim 19 and a difference between the viscosity of said first cleaning solution and that of said second cleaning solution is 500 mPa˖s or more, with regard to claim 20.

Regarding claim 25, US’008 teaches the method of processing a substrate according to claim 13. US’008 further teaches that two cleaning solutions are dispensed wherein said one cleaning solution is said first cleaning solution, and said other cleaning solution is said second cleaning solution.

Regarding claim 26, US’008 teaches the method of processing a substrate according to claim 11. US’008 further teaches that the two solution are dispensed into the substrate together and form a mixing interface on the substrate, as discussed above with regard to claims 11 and 13. The liquid film of each solution would be formed on the surface of the substrate and the mixing of the two solutions forms a dilute solution of the other solution forming a third cleaning solution. The third solution is formed on the substrate while the second cleaning solution is being dispensed onto the substrate said second cleaning solution is supplied onto said main surface after said third cleaning solution is supplied onto said main surface. Therefore, US’008 further teaches supplying said main surface with a third cleaning solution having a viscosity higher than that of said first cleaning solution and lower than that of said second cleaning solution, wherein said second cleaning solution is supplied onto said main surface after said third cleaning solution is supplied onto said main surface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/           Examiner, Art Unit 1713